DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A – directed to the embodiment of Fig.1-3 (single stroller with seat attachment);
Species B – directed to the embodiment of Fig.4 (seat attachment capable of supporting a car seat);
Species C – directed to the embodiment of Fig.5 (single stroller attached to an embodiment of the attachment in the form of a tricycle-like riding device);
Species D – directed to the embodiment of Fig.6A-6B (accessory attachment for supporting an accessory on a stroller);
Species E – directed to the embodiment of Fig.7 (attachment for supporting a seat comprising one wheel);
Species F – directed to the embodiment of Fig.8A-8H (stroller apparatus capable of being converted from a single seat stroller to a double seat stroller through the use of removable seat attachment adapters);
Species G – directed to the embodiment of Fig.9&10 (double seat stroller with two removable seat attachment adapters 84 for first seat and separate upper second seat attachment portion);
Species H – directed to the embodiment of Fig.11-13C (stroller with seat attachment housing according to one example embodiment of the disclosure and removable seat attachment adapter removably coupled to the seat attachment housing according to one example embodiment of the disclosure);
Species I – directed to the embodiment of Fig.14A-C (an alternative embodiment of the seat attachment housing according to another example embodiment of the disclosure).
The species are independent or distinct because each of Species A-I are directed to a various different strollers and/or stroller attachments. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed are materially different in design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M DOLAK/
Primary Examiner, Art Unit 3618